Case 2:21-cv-04024-MSG Document 12-5 Filed 09/15/21 Page 1 of 9




        EXHIBIT “4”
9/14/21, 3:25 PM        Case 2:21-cv-04024-MSG     Document
                                            American               12-5Physiologists
                                                     Society of Exercise  Filed 09/15/21
                                                                                     :: Standards ofPage
                                                                                                    Practice2 of 9




    Go     Search
  Menu

          Home
          About ASEP
          The Organization
          The People
          Professional Services
          Resources
          EPC Online


  Home > The Organization > Standards of Practice


  Standards of Practice
          Bylaws
          Code of Ethics
          Standards of Practice
          State Associations
          National Conference
          Other Meetings

  Introduction


  All professions are guided by a set of inter-related concepts, definitions, and propositions on which their
  knowledge base is built. This knowledge provides the Exercise Physiologist the authority to make professional
  judgments consistent with the ethical obligations of the profession and expected behaviors with clients,
  colleagues, and others. Society grants the professional Exercise Physiologist the powers and obligations to
  practice exercise physiology. Members of the profession are responsible for ensuring safe and effective
  practice. The exercise physiology standards address the practice and use of "exercise medicine" in healthcare.

  The following standards have been approved by the ASEP Board of Directors to protect the public health, safety,
  and welfare, and to provide ongoing competency of Exercise Physiologists. The Standards of Practice are
  essential for continued improvement of the practice of exercise physiology. They are intended to define
  professional competencies required for accepted and safe exercise physiology practice in the United States. The
  Standards have been written to assist individuals in the general public, healthcare community, fitness, and
  athletic industry by providing the information regarding the practice of exercise physiology.

  Standards of Practice

  Standard 1: Declarations and Definitions The ASEP Board of Certification declares that the professional
  Exercise Physiologist requires certification according to the ASEP certification procedures, and that the health
  and welfare of the public is protected by Exercise Physiologists who are academically qualified and certified as
  EPCs to practice exercise physiology.

  Board means the ASEP professional organization Board of Certification established pursuant to directives from
  the ASEP Board of Directors.

https://www.asep.org/organization/practice/                                                                          1/8
9/14/21, 3:25 PM Case 2:21-cv-04024-MSG          Document
                                          American               12-5Physiologists
                                                   Society of Exercise  Filed 09/15/21
                                                                                   :: Standards ofPage
                                                                                                  Practice3 of 9

  Exercise Physiologist means a person who has an academic degree in exercise physiology, who is certified by
  ASEP to practice exercise physiology (as an EPC, i.e., Board Certified Exercise Physiologist), or who has a
  doctorate degree with an academic degree or emphasis in exercise physiology from an accredited college or
  university.

  Exercise physiology means the identification of physiological mechanisms underlying physical activity, the
  comprehensive delivery of treatment services concerned with the analysis, improvement, and maintenance of
  health and fitness, rehabilitation of heart disease and other chronic diseases and/or disabilities, and the
  professional guidance and counsel of athletes and others interested in athletics, sports training, and human
  adaptability to acute and chronic exercise.

  To be eligible to sit for the ASEP Exercise Physiologist Certified; (EPC) examination, the candidate must have:

  An academic degree with a major in exercise physiology is the preferred degree, but related degree programs
  such as exercise science, kinesiology, sport science, human performance, or a related degree will still allow a
  person to sit for the exam if he or she has completed with a grade of "C" or better "7" of the following "9"
  academic courses (listed on an official transcript):

          Exercise physiology (including but not limited to titles: physiology of exercise and sport; advanced
          exercise physiology; cardiovascular physiology; and physiology of exercise)
          Fitness assessment and prescription (including but not limited to titles: health and fitness testing;
          cardiopulmonary rehabilitation; exercise prescription; graded exercise testing; and exercise
          electrocardiography)
          Exercise metabolism (including but not limited to titles: exercise biochemistry; exercise regulation; and
          metabolism)
          Kinesiology (including but not limited to titles: anatomical kinesiology; applied anatomy; neuromuscular
          kinesiology; and advanced kinesiology)
          Research design (including but not limited to titles: research; research design; test and measurements; and
          statistics)
          Biomechanics (including but not limited to titles: sports biomechanics; and mechanical kinesiology);
          Environmental physiology (including but not limited to titles: environmental exercise physiology; applied
          exercise physiology; and altitude training);
          Nutrition (including but not limited to titles: sports nutrition and ergogenic aids; and exercise nutrition)
          Exercise and special populations (including but not limited to titles: aging and exercise; pediatric exercise;
          and disabled and exercise).
          Documentation of hands-on laboratory experiences in exercise physiology (or related) laboratories (e.g.,
          gross anatomy, kinesiology, biomechanics, muscle testing, psychophysiology, clinical and/or adult fitness
          laboratories and fitness and/or rehabilitation programs).
          Current ASEP membership.

  Standard 2: Code of Ethics Individual ASEP members who engage in the practice of exercise physiology
  shall adhere to the ASEP Code of Ethics. The Code provides guidance for decision-making concerning ethical
  matters, and serves as a means for self-evaluation and reflection regarding the ethical practice of exercise
  physiology. Adherence to the Code is expected, and is based on the belief that Exercise Physiologists are self-
  regulated, critical thinkers who are accountable and responsible for their high quality competence in the practice
  and delivery of exercise physiology concepts, ideas, and services. The Code is organized around 10 primary
  values that are central to ethical practice of exercise physiology.

  The Exercise Physiologist shall:

       1. Accurately communicate and provide health and fitness, educational, preventive, rehabilitative, and/or
          research services equitably to all individuals regardless of social or economic status, age, gender, race,
          ethnicity, national origin, religion, disability, diverse values, attitudes or opinions.
       2. Be accountable for individual non-medical judgments and decisions about health and fitness, preventive,
          rehabilitative, educational, and/or research services.
https://www.asep.org/organization/practice/                                                                            2/8
9/14/21, 3:25 PM   Case 2:21-cv-04024-MSG            Document
                                              American               12-5Physiologists
                                                       Society of Exercise  Filed 09/15/21
                                                                                       :: Standards ofPage
                                                                                                      Practice4 of 9

      3. Maintain high quality professional competence through continued study of the latest laboratory techniques
         and research in preventive and rehabilitative services.
      4. Be expected to conduct health and fitness, preventive, rehabilitative, educational, research, and other
         scholarly activities in accordance with recognized legal, scientific, ethical, and professional standards.
      5. Respect and protect the privacy, rights, and dignity of all individuals by not disclosing health and fitness,
         rehabilitative, and/or research information unless required by law or when confidentiality jeopardizes the
         health and safety of others.
      6. Call attention to unprofessional health and fitness, preventive, rehabilitative, educational, and/or research
         services that result from incompetent, unethical, or illegal professional behavior.
      7. Contribute to the ongoing development and integrity of the profession by being responsive to, mutually
         supportive of, and accurately communicating academic and other qualifications to colleagues and
         associates in the health and fitness, preventive, rehabilitative, educational and/or research services and
         programs.
      8. Participate in the profession's efforts to establish high quality services by avoiding conflicts of interest and
         endorsement of products and supplements in the health and fitness, preventive, and/or rehabilitative
         service and programs.
      9. Participate in and encourage critical discourse to reflect the collective knowledge and practice within the
         exercise physiology profession to protect the public from misinformation, incompetence, and unethical
         acts.
     10. Provide health and fitness, preventive, rehabilitative, and/or educational interventions grounded in a
         theoretical framework supported by research that enables a healthy lifestyle through choice.

  Standard 3: Practice of Exercise Physiology The practice of Exercise Physiology shall include the use of a
  variety of equipment that enables the Exercise Physiologist to measure, examine, analyze, and provide
  instruction to evaluate the components of physical fitness. Such practice is applied to apparently healthy
  individuals, as well as to individuals with known disease or ill-health. The goals for such practice is to: (a)
  promote health and wellness; (b) improve the components of physical fitness; (c) prevent disease and disability
  (via the identification of risk factors and behaviors that may impede mind-body functioning); (d) assist in
  restoring health to clients with disease and/or disability; and (e) rehabilitate clients to their optimal functional
  level following physical or mental illness.

  Exercise medicine is the comprehensive delivery of treatment services concerned with the analysis,
  improvement, and maintenance of the physiological mechanisms underlying physical and mental health, fitness,
  and well-being through the scientific prescription of regular exercise, the rehabilitation of heart disease, and
  other chronic diseases and/or disabilities that is planned, structured, and repetitive with the primary healthcare
  purpose of enhancing the client or patient’s functional integrity of the cardiorespiratory, musculoskeletal,
  sensory motor, and cognitive systems.

  The equipment used in the practice of exercise physiology may include the use of submaximal and maximal
  testing using treadmills and various ergometers to make evaluations and recommendations regarding, but not
  limited to, metabolic processes, the cardiorespiratory system (VO2 max tests), the musculoskeletal system
  (strength and power tests), and body composition (percent body fat tests).

  The measurement, examination, analysis, and instruction will be done for the purpose of research, counsel,
  and enhancing athletic performance and improving physical and/or emotional well-being. Nothing in the above
  description authorizes the exercise physiologist to diagnose disease either by using the electrocardiogram or by
  any means resulting from other exercise physiology laboratory procedures. However, due to the use of exercise
  as a diagnostic tool in many medical fields, exercise physiologists may be used by medical personnel to conduct
  tests that assist in the medical diagnosis of disease.

  Having concluded that the exercise physiologist does not diagnose disease or perform clinical services that
  infringe on the practice of others (particularly the medical community) does not mean that the exercise
  physiologist does not have the right to identify and discuss signs and symptoms that otherwise correlate with
  diseases and/or clinical dysfunctions. Also, exercise testing of clients with known risk factors for coronary
  artery disease should be perform with the supervision of a physician who is responsible for ensuring that the
https://www.asep.org/organization/practice/                                                                              3/8
9/14/21, 3:25 PM   Case 2:21-cv-04024-MSG         Document
                                           American               12-5Physiologists
                                                    Society of Exercise  Filed 09/15/21
                                                                                    :: Standards ofPage
                                                                                                   Practice5 of 9

  exercise laboratory is properly equipped to handle emergencies. The physician is ultimately responsible for
  interpreting the ECG data from testing, and any timely administration of drugs, defibrillation (if required), and
  any other appropriate medication.

  The Board Certified Exercise Physiologist (EPC) is responsible for: (a) assisting in the supervision of the
  exercise laboratory and personnel; (b) preparing the client/subject for placement of the electrodes; (c) taking a
  resting blood pressure and 12-lead ECG strips; (d) determining the exercise ECG response to the exercise
  protocol; and (e) ruling out any contraindications to continuing the test.

  The EPC is also responsible for acknowledging the scientific and medical findings that associate with specific
  diseases and/or dysfunctions along with the appropriate language for sharing the same (i.e., primary and
  secondary risk factors) with the client/subject, monitoring the subject's cardiovascular status (using metabolic
  equipment to determine oxygen consumption and related cardiovascular responses) throughout exercise and
  recovery periods, and instructing the client/subject how to prepare for the test.

  Testing for symptom-limited maximum oxygen consumption (primarily in post-myocardial infarction patients)
  or maximum oxygen consumption, VO2 max, (i.e., the greatest amount of oxygen a person can use performing
  dynamic exercise involving a large muscle mass) is one such test to identify and discuss signs and symptoms
  that might associate with disease and/or dysfunction. VO2 max represents the amount of oxygen transported
  and used in cellular metabolism. Maximum oxygen consumption is equal to maximum cardiac output (Q) times
  maximum arteriovenous oxygen difference (i.e., tissue extraction of O2). Since Q is equal to the product of
  heart rate(HR) and stroke volume (SV), the test helps to evaluate the role of both in the transport of blood to the
  tissues. Myocardial oxygen uptake is determined by the Board Certified Exercise Physiologist through the use of
  a regression formula, such as [MVO2 = .14 (HR x SBP x .01) - 6.3]. The product of HR and systolic blood
  pressure (SBP) is called double product (DP). It is a linear relation between MVO2 and coronary blood flow.
  During exercise, HR increases linearly with workload and VO2. Systolic blood pressure rises with increased
  work as a result of the increase in cardiac output while diastolic pressure usually remains the same. Failure of
  SBP to rise with exercise can be the result of aortic outflow obstruction, left ventricular dysfunction, or
  myocardial ischemia. Changes in blood pressure may also reflect peripheral resistance, given that systemic
  vascular resistance (SVR) equals mean arterial pressure (MAP) divided by cardiac output (Q). Since cardiac
  output is expected to increase with progressive increments in exercise work and MAP usually changes very
  little, then, SVR is expected to decrease with exercise.

  Standard 4: Definitions of Practice Exercise physiology measurement and examination" includes
  administering a health history questionnaire, practical laboratory evaluation, and assessment of the
  musculoskeletal system and/or cardiorespiratory system using standard laboratory equipment, exercise tests
  protocols, exercise programs, and risk factor modification and/or measurements to assist in evaluating the
  client’s overt and/or objective responses, signs, and/or symptoms for cardiorespiratory fitness of individuals
  who are apparently healthy, or who have disease including, but are not limited to, tests that measure body
  composition, range of motion (flexibility), muscle strength, endurance, work, and power; tests that assist in the
  overall analysis of the central and/or peripheral components of oxygen consumption and energy expenditure;
  tests of pulmonary function, and exercise prescription for cardiorespiratory fitness of individuals with metabolic
  disorders including, but not limited to, deficiencies of the cardiovascular system, diabetes, lipid disorders,
  hypertension, cancer, cystic fibrosis, chronic obstructive and restrictive pulmonary diseases, arthritis, organ
  transplant, peripheral vascular disease, and obesity; and treadmill or other ergometer test protocols in
  conjunction with exercise electrocardiography (ECG) to identify the heart rate and ECG responses at rest and
  during submaximal and maximal (graded) exercise programs in addition to specific contraindications for
  continuing exercise.

  Exercise physiology examination of clients does not include examining any person for the purpose of
  "diagnosing" any disease or organic condition, as though the board certified exercise physiologist has licensure.
  Nothing herein, however is intended to preclude the board certified exercise physiologists from stress testing
  and/or using a variety of different ergometers in assessing, determining and/or finding the root cause of a
  problem, particularly when it comes to educating and consulting with subjects.

https://www.asep.org/organization/practice/                                                                            4/8
9/14/21, 3:25 PM    Case 2:21-cv-04024-MSG            Document
                                               American               12-5Physiologists
                                                        Society of Exercise  Filed 09/15/21
                                                                                        :: Standards ofPage
                                                                                                       Practice6 of 9

  Exercise physiology instruction includes providing educational, consultative, or other advisory services for the
  purpose of helping the public with issues and concerns regarding fundamental and scientific information about
  mind-body health and fitness. Instruction pertains to matters that are believed to develop and/or maintain
  health, fitness, rehabilitation, and/or athletics is also included.

  Instruction includes, but is not limited to, the acute physiological responses to exercise; chronic physiological
  adaptations to training; designing resistance training programs; measuring energy expenditure at rest and during
  exercise; hormonal regulation and/or metabolic adaptations to training; cardiorespiratory regulation and
  adaptation during exercise; thermal regulation during exercise; exercising at altitude, underwater, and in space;
  optimizing sports training through the use of ergogenic aids and better nutrition; appropriate body composition
  and optimal body weight and the role of each in diabetes and physical activity; growth and development of
  young athletes; aging and gender issues; preventing cardiovascular disease through exercise; prescription of
  exercise for health and performance; biomechanical aspects of posture and sports; physiological assessment of
  human movement; stress testing protocols for athletics and special populations; resting and exercise
  electrocardiography; biobehavioral techniques for reducing stress and/or increasing running economy; and
  biochemistry of nutrition and exercise.

  Exercise physiology analysis and treatment includes hands-on contact to perform specific laboratory tests, with
  specific expectations for 'treatment' measures and activities. This may include, but not limited to, range of
  motion exercises, muscle strength and muscle endurance exercises, lean muscle tissue-fat analysis,
  musculoskeletal and/or postural exercises, sports nutrition programs, sports biomechanics instructions for the
  enhancement of sports or occupational related skills, stress management exercises, sports training and the
  development programs, cardiac and pulmonary rehabilitation (including, but not limited to, development of such
  programs, supervising testing, development of exercise prescription, and other functions such as the education
  and counseling of patients), and exercise physiology instruction that pertains to all forms of sports training and
  athletics.

  Standard 5: Exercise Physiologist Certified (EPC) According to the ASEP Board of Directors, and the ASEP
  Board of Certification, no person shall use the title Exercise Physiologist Certified (also referred to as Board
  Certified Exercise Physiologist) or practice exercise physiology, whether or not compensation is received or
  expected, unless he/she holds a valid ASEP national certification (defined as the EPC certification) or has a
  doctorate degree with an emphasis in exercise physiology from a regionally accredited college or university.

  Standard 6: The EPC Purpose and Scope of Practice The EPC professional acknowledgment and registration
  with ASEP grants the individual with appropriate credentials, including ASEP designated academic course
  work, internship hours, hands-on experiences, successful completion of the EPC examination, and appropriate
  professional conduct, the ASEP authorization of the title Exercise Physiologist.

  Certified Exercise Physiologists are committed to health and fitness promotion programs, private homes and
  community agencies, community integration with corporate wellness and training centers, cardiac and
  pulmonary rehabilitation, universities, industrial settings, retail businesses, professional lifestyle managers, and
  research activities. Exercise Physiologists work with subjects, patients, and clients in various roles including, but
  not limited to, education, consultation, research, administration, and manager in the following:

          Sports Programs: Sports director, Strength and conditioning coach, Director of state and national teams
          College and University Programs: Professor Researcher Administrator Wellness Coordinator
          Community Practice: Manage health and wellness programs Manage fitness and athletic programs
          Direct corporate fitness/wellness programs Health and fitness club instructor Health/fitness director in
          correctional services
          Clinical Practice: Test and supervise cardiopulmonary patients; Evaluate and supervise special
          populations: Diabetics, Obesity, Rheumatoid arthritis, Dyslipoproteinemia, Cystic fibrosis,


https://www.asep.org/organization/practice/                                                                             5/8
9/14/21, 3:25 PM        Case 2:21-cv-04024-MSG     Document
                                            American               12-5Physiologists
                                                     Society of Exercise  Filed 09/15/21
                                                                                     :: Standards ofPage
                                                                                                    Practice7 of 9

          Hypertension, Children with heart disease, Low functional capacity, Pregnancy, Exercise technologies in
          cardiology suites, Work hardening, Occupation rehabilitation
          Government and Military Services: Fitness director/manager in military, including Air Force Army
          Careers in military services
          Business with the Public Sector: Sports management, Consultant, Functional biomechanist/ergonomics,
          Sport psychologist
          Private Practice: Personal health/fitness consultant, Sport psychology, Sport biomechanics, Health risk
          manager
          Sports Nutrition Programs: Exercise nutritionist, Exercise nutrition counselor
          International Programs and Practice: Health/fitness promotion, Sports consultant, Affiliation with
          international organizations

  Standard 7: Professional Responsibility and Competence Certified Exercise Physiologists and Exercise
  Physiologists with the doctorate degree have a responsibility to read the literature, think clearly, and follow the
  ASEP Code of Ethics and the Standards of Practice. Exercise Physiologists practice only within the boundaries
  of their competence, as defined by their academic training, hands-on experiences, and/or the ASEP national
  professional certification. When indicated, exercise physiologists monitor their effectiveness as professionals
  and take steps including, but not limited to, continuing education to maintain a reasonable level of awareness of
  current scientific and professional information.

  Exercise Physiologists have a responsibility to clients (i.e., a person who engages the advice or services of the
  EPC) and/or patients (a person who receives healthcare because of illness or for surgery) and/or to the agency or
  institution within which services are performed to maintain high standards of professional conduct. The
  professional responsibility is to respect the dignity, and mental, physical, and emotional welfare of subjects used
  in research and/or similar investigative activities, individuals (such as, but not limited to, persons interested in
  health and fitness promotion, improvement in athletics and sports training programs, and requested laboratory
  tests to evaluate and develop a lifestyle risk factor plan clients and/or patients interested in decreasing risk
  factors that associate with heart disease, obesity, stress, and the management of specific metabolic and/or
  musculoskeletal dysfunctions), and patients in cardiopulmonary rehabilitation programs, exercise prescriptions,
  and/or diabetic or hypertension centers.

  Disclosure of test results to the clients and/or patients is initiated and performed by Exercise Physiologists for
  the purposes of describing, interpreting, comparing, and developing a plan of action consistent with the research-
  based benefits of service. Exercise Physiologists recognize that the records and other pertinent information are
  confidential, and that the client and/or patient has the right to full access of all test results, records, and copies of
  records. Use of data derived from laboratory tests for purposes of developing a training program, research, or
  publication is confined to content that is disguised to ensure the anonymity of the subjects, individuals, or
  clients.

  Other than the implied statements of professional conduct outlined in the Code of Ethics, the ASEP Board of
  Certification is not responsible for the practice of exercise physiology by doctorate prepared Exercise
  Physiologists who are not certified by ASEP.

  Standard 8: Revocation of Certification The ASEP Board of Certification may revoke or otherwise take action
  with regard to the application or certification of an individual in the case of ineligibility for certification;
  irregularity in connection with any certification application or examination; unauthorized possession, use,
  access, or distribution of certification examinations, answer sheets, certificates, certificant or applicant files,
  documents, or other materials; material misrepresentation or fraud in any statement to the ASEP Board of
  Certification or to the public, including, but not limited to, statements made to assist the applicant, certificant, or
  another apply for, obtain, or retain certification; gross or repeated negligence in professional work, which
  includes releasing confidential tests information of subjects, individuals, and/or clients with whom the certificant
https://www.asep.org/organization/practice/                                                                               6/8
9/14/21, 3:25 PM    Case 2:21-cv-04024-MSG           Document
                                              American               12-5Physiologists
                                                       Society of Exercise  Filed 09/15/21
                                                                                       :: Standards ofPage
                                                                                                      Practice8 of 9

  or applicant has a professional relationship; conviction of, plea of guilty, or plea of no contest to a felony which
  is directly related to public health, exercise physiology care, or education; and not adhering to the eligibility
  requirements for certification candidacy or recertification requirements and Standards of Professional Practice of
  the Profession.

  Standard 9: Disciplinary Committee and Review Process The ASEP Board of Certification, by a majority
  vote, shall appoint five persons who are Certified Exercise Physiologists to the Professional Practice and
  Discipline Committee. When the Board of Directors receives allegations that raise the issue of Revocation of
  Certification, the Board of Directors shall transmit such allegations to the Chair of the Professional Practice and
  Discipline Committee. If the Committee determines that no good cause exists to question eligibility or
  compliance with the Standards of Professional Practice, no further action shall be taken. If the Committee
  determines, by majority vote, that good cause does exist, it shall direct the transmittal to the applicant or
  certificant by certified mail or tracked courier, return receipt requested, of a letter containing a statement of the
  factual allegations constituting the alleged violation and the disciplinary standard allegedly violated. The letter
  shall also include the following recitation of rights and procedures:

       1. The applicant or certificant shall have 30 days in which to respond to the allegations, provide comments
          regarding appropriate sanctions, and request an oral hearing if he or she disputes the allegations.
       2. Sanctions may be imposed if the allegations are determined to be true by the Committee, or if the
          applicant or certificant fails to submit a timely response.
       3. The applicant or certificant will be deemed to consent to the imposition of sanctions by the Committee if
          he or she does not dispute the truthfulness of the allegations.
       4. The applicant or certificant must appear in person if he or she requests a hearing.
       5. The applicant or certificant may be represented by counsel at the hearing, may present evidence on his or
          her behalf, and may examine or cross-examine any witness under oath.

  Standard 10: Disciplinary Hearing, Appeal, and Sanctions If an applicant or certificant disputes the
  allegations and requests a hearing, the Chair of the Professional Practice and Discipline Committee shall
  schedule a hearing before the Committee. The opening statements by the applicant or certificant, any testimony,
  and closing remarks shall be taped. The hearing and related matters shall be determined by majority vote.& The
  applicant or certificant may appeal the decision by the Committee regarding the imposition of sanctions. An
  appeal must be filed within 30 days of the applicants or certificant's receipt of the decision through the
  submission of a written appeals statement to the Committee.

  An Appeals Committee of three Certified Exercise Physiologists from the Board of Certification should be
  formed by the Committee to render a decision, using majority vote, on the record without oral hearing, although
  written briefing may be submitted. The decisions of the Professional Practice and Discipline Committee and the
  Appeals Committee shall be rendered in writing to the Chair of the Board of Certification. A decision either by
  the Committee or the Appeals Committee shall contain factual findings, conclusions of law, and any sanctions
  applied. It shall be transmitted to the applicant or certificant by certified mail or tracked courier, return receipt
  requested. Sanctions for violations of any ASEP Standard may include one or more of the following: denial or
  suspension of eligibility; revocation; non-renewal; censure; reprimand; suspension; special training; or other
  corrective actions.

  If the Committee believes that there is an immediate and irreparable injury to the health of the public, the
  Committee can, under the "Emergency Procedure," suspend certification for up to 60 days pending full
  hearing. The individual applicant or certificant authorizes the ASEP Board of Certification and its agents to
  communicate any information relating to the certification to employers, other applicants and certificants,
  educational programs, and others by means of newsletter or otherwise. The individual releases, discharges, and
  exonerates the members of the ASEP Board of Certification and the members of the ASEP Board of Directors,
  agents, and any person furnishing documents, records, and other information relating to the individual's
  eligibility, certification, or recertification from any and all liability of any nature and kind, arising out of the
  furnishing or inspection of such documents, records, or other information, and any investigation, evaluation, and
  communication regarding the individual's eligibility, certification, or recertification, made by the ASEP Board of
  Certification.
https://www.asep.org/organization/practice/                                                                               7/8
9/14/21, 3:25 PM        Case 2:21-cv-04024-MSG     Document
                                            American               12-5Physiologists
                                                     Society of Exercise  Filed 09/15/21
                                                                                     :: Standards ofPage
                                                                                                    Practice9 of 9




  Join Our Mailing List
  Subscribe to be updated on announcements, news, and info.
  Email:
    Sign-up »




  © 2021 American Society of Exercise Physiologists. All Rights Reserved.




https://www.asep.org/organization/practice/                                                                          8/8
